The defect for which this appeal was dismissed, has been remedied. The appeal is re-instated, and the case considered on its merits.
Appellant did not testify or introduce evidence contradictory to that of the State witnesses who searched her house in Abilene on April 11, 1933, and affirmed on this trial that they found in her possession about 125 bottles of beer which was intoxicating, also evidences that beer was being sold at such place, which fact is supported by her admission to said officers that she was selling such beer.
There is but one bill of exceptions, whose complaint is of the fact that the trial court admitted evidence of what was found upon search of the house of appellant had under a search *Page 486 
warrant issued upon an affidavit which set out, — after a sufficient description of the house, — that said house was in possession and control of a "Person or persons whose name and further description and identity are unknown to affiants." Appellant objected because neither the name nor the description of such occupant and person in control was in the affidavit. Appellant cites and relies upon Tillery v. States,114 Tex. Crim. 106, 24 S.W.2d 844. This case is not in point. In Naulls v. State, 115 Tex.Crim. Rep., we upheld the admission of testimony of the result of a search had under a warrant based on an affidavit substantially the same as the affidavit which here appears. The holding in the Naulls case has been approved. See Denzlinger v. State, 116 Tex. Crim. 158; Hoppe v. State, 55 S.W.2d 1054.
No error appearing, the judgment will be affirmed.
Affirmed.
                     ON MOTION FOR REHEARING